Citation Nr: 0410129	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  95-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals 
of a shell fragment wound of the lower back.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from July 1969 to August 1970.  

This matter comes before the Board on appeal from a September 1994 
rating action by the RO that denied an evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) and an 
evaluation in excess of 20 percent for a low back disorder.  In 
December 1997 the Board remanded this case to afford the veteran 
an opportunity to appear and give testimony at a Travel Board 
hearing.  Such a hearing was scheduled in October 1998, but the 
veteran failed to appear.  

In a May 1998 rating action the RO increased the evaluation for 
the veteran's PTSD to 70 percent disabling and increased the 
evaluation for the veteran's low back disability to 40 percent 
disabling.  In February 1999 the Board granted a 100 percent 
scheduler rating for PTSD and remanded the issue of an increased 
rating for a low back disability to the RO for further 
development.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126) and amended 
by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003), requires VA to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002).  As part of the notice, VA has undertaken to 
inform claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2003).  These requirements are not met 
unless VA can point to a specific document in the record that 
provides the necessary notice.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The United States Court of Appeals for Veterans Claims has taken 
note of the rule of prejudicial error, but has generally required 
scrupulous adherence to the notice requirements of the VCAA.  See 
Huston v. Principi, 17 Vet. App. 195, 203 (2003) (because the 
Court recognizes the possibility that, once given proper notice, 
the appellant may be able to provide VA with evidence pertinent to 
his . . . claim, it would be pure speculation for the Court to 
conclude that the appellant will not obtain such evidence and that 
VA's errors were therefore nonprejudicial).

In letters dated in February 1999 and March 2001, the RO asked the 
veteran to report any treatment he had received for his back 
disability.  In a statement dated in November 2003, the veteran 
initially reported that he was treated "by the VA medical system."  
Records of such treatment are not part of the claims folder.  VA 
is obliged to obtain relevant records of VA treatment.  38 
U.S.C.A. § 5103A(c)(2) (West 2002).

In March 2001 the RO sent the veteran a VCAA notification leter 
that pertained to issues of service connection.  However, the 
veteran has not received the notice required by § 5103(a) as 
interpreted by Quartuccio in regard to his current claim for an 
evaluation in excess of 40 percent for his service connected low 
back disorder.  

In view of the above, this matter is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran with a VCAA notice letter in 
accordance with the provisions of 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).

2.  The RO should take the necessary steps to obtain records of VA 
treatment for the veteran's low back disability.

3.  If the newly obtained records indicate a change in the 
veteran's back disability since the last VA examination, the 
veteran should be afforded new orthopedic and neurologic 
examinations to evaluate the current severity of the low back 
disability.  The examiner(s) should review the claims folder.  

The examiner(s) should report the veteran's ranges of lumbar spine 
motion in degrees.  The examiner should determine whether the back 
disability is manifested by weakened movement, excess 
fatigability, or incoordination. Such inquiry should not be 
limited to muscles or nerves. These determinations should, if 
feasible, be expressed in terms of the degree of additional range-
of-motion loss due to any weakened movement, excess fatigability, 
or incoordination.

In addition, the examiner(s) should report the existence of any 
symptoms of intervertebral disc disease and express an opinion as 
to whether such disability is mild, moderate, severe, or 
pronounced. The examiner should also report whether intervertebral 
disc disease has required periods of doctor prescribed bed rest in 
the last 12 months, and, if so, the frequency and duration of such 
periods should be estimated. 

The examiner should also note the presence or absence of muscle 
spasm in the lumbar spine.

The examiner should report whether the intervertebral disc disease 
causes any neurologic disability. The examiner should note any 
paralysis, partial paralysis, neuralgia or neuritis, and express 
an opinion as to the severity of such symptoms in terms of being 
slight, moderate, moderately severe, or severe.  

4.  The case should then be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



